DETAILED ACTION
Applicant's  response filed on August 09,2022 is acknowledged.

Election/Restrictions
Applicant's election of Species A encompassing claim 1-2,4-5, 10, 12-13 with traverse in the reply filed on 08/09/2022 is acknowledged.  The traversal is on the ground(s) that the unity of invention present in all the claims. and no serious burden on the examiner to search all species. However, This is not found persuasive because of the following reasons:  
First, Species A having a feature of  the heat dissipation portion is hot met adhesive  and correlated to different set of claims 1-2, 4-5, 10, 12-13 different than Species B having the heat dissipation portion is pressure sensitive adhesive and correlated to different set of   claims 8-9, 14-16; similarly, species C and D. Therefore, lack of unity clearly exist. Additionally, for example, see claim 6 related to species C and first and second extension portions that sandwich the conductor surrounded by the main portion, and  includes first and second rivets that fix the electric wire to the metal member by respectively fixing the first and second extension portions of the insulating layer to the metal member different technical features than claim 1 related to Species A and lacks unity .
Second, the question as to whether or not inventions overlap in scope is not whether the species share some limitations.  In fact, if such were the case, no restriction between species with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
And third, the classification of a particular invention in a class and subclass is not to be construed as a complete field of search.  Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together; for example   Species A having the heat dissipation portion is hot met adhesive  requires searching different classes /subclasses or electronic resources, or employing different search queries than Species C having the heat dissipation portion is rivets.

The requirement is still deemed proper and is therefore made FINAL.

Specification

The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
Specification states, [0020] (10) In the wire harnesses of the above (1) to (9), the conductor may have a  cross-sectional area smaller than that of a conductor of an electric wire estimated by using formula specified in JASO D609 based on an allowable current of the electric wire. In this case, by reducing the cross-sectional area of the conductor, the occupied space of the wire harness including the conductor can be made smaller than that of a conventional wire harness.
[0025]   The electric wire 2 is fixed to the metal member 6 by the hot melt adhesive layer 3 directly provided on the metal member 6, whereby heat generated by a current flowing through the conductor 4 is transmitted to the metal member 6 through the hot melt adhesive layer 3. In other words, the heat generated in the conductor 4 by current supply can be dispersed in the metal member 6 via the hot melt adhesive layer 3. As a result, the cross-sectional area of the conductor 4 specified from the viewpoint of keeping the temperature rise due to current supply within a certain range can be made smaller than that of a conventional conductor. That is, the electric wire 2 is made thinner than a conventional electric wire, whereby the space occupied by the wire harness 1 can be reduced. 
[0026]   The allowable current of the conductor 4 of the electric wire 2 can be calculated…. 
 [0027] If the ambient temperature T2 is set to, for example, 40°C, and the thickness of the insulating layer {(d2-dl)/2}, the current value flowing through the conductor, and the conductor temperature limit point which is a temperature capable of being withstood by the conductor are appropriately set, r, P1, and P2 are constants determined by the material of the conductor, and the like, whereby the outer diameter dl of the conductor required at that time can be estimated. In the wire harness 1 according to the present embodiment, the electric wire 2 is fixed to the metal member 6 by the hot melt adhesive layer 3 as the heat dissipation portion provided in direct contact with the metal member 6 of the vehicle body, whereby the heat generated in the electric wire 2 during current supply can be dispersed in the metal member 6. In other words, when the current value is the same, the conductor temperature limit point or less can be set even if the outer diameter of the conductor 2 is made smaller than that of a conventional conductor.

Specification is not clear in many factors such as:
It is not clear that a conductor and an electric wire is refers to conventional conductor or another electrical wire  or another conductor defers from the electric wire and the conductor of wire harness in paragraph 0020; 
Paragraphs 0026-0027 wherein the  allowable current of the conductor 4 of the electric wire 2 can be calculated not a conductor of an electric wire; and mentions that having diameter lower than convectional conductor. It is not clear from paragraphs 0020 and 0026 what is actually estimated: a convention conductor, or the conductor 4 of the electric wire 2,  or a conductor of an electric wire as mentioned in paragraph 0020.
Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-5, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, the limitation “the heat dissipation portion is a hot melt adhesive”.” is indefinite for failing to particularly point out and distinctly claim the subject matter.
Specification states, that  “In the wire harness of the above (3) or (4), the hot melt adhesive desirably contains a thermally conductive filler. In this case, the electric wire is fixed to the metal member of the vehicle body by the hot melt adhesive containing the thermally conductive filler, whereby the heat generated by current supply can be efficiently dispersed in the metal member”.
It requires thermally conductive filler in the hot-melt adhesive to disperse heat in the metal member ; therefore, the claim lacks sufficient structure to claim heat dissipation portion is hot-melt adhesive.
Appropriate action is required.

Referring to claim 10, The limitation “wherein the conductor has a cross-sectional area smaller than  an estimated cross-sectional area of a conductor included in an electric wire, the estimated cross-sectional area is estimated by using following formula (1)-(3) specified in JASO D609 based on an allowable current of the electric wire” is unclear or indefinite.
The  term “an electric wire” and “the electric wire” lacks antecedent basis in claim 10. Because claim 1 mentions “an electric wire”; therefore,  please clarify the “an electric wire” is same electric wire as mentioned in claim 1.
Similar reason apply to term “the insulating layer”.
Appropriate action is required.

Referring to claim 12, The limitation “wherein the elongated band body of the hot melt adhesive comprises a plurality of elongated band bodies” is indefinite or unclear.
Specification in paragraph 0036 states, “ dissipation portion includes a band body discontinuously provided along the axial direction of the electric wires 2 and 12. More specifically, an elongated band-like heat dissipation portion is provided only in the linear portion of the electric wires 2 and 12 disposed in a corrugated shape.” However, specification does not recite to have a plurality of band bodies. A band body is discontinuous  has plurality portions of a band body at intervals; not a band body having plurality of band bodies. 
Appropriate action is required.

Referring to claims 2, 4-5, 13, claims 2, 4-5, and 13 are rejected by same reason as applied to rejection of  claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US20080190661, hereinafter O’Brien) in view of Jensen et al. (US4759811, hereinafter Jensen).

Referring to claim 1, O’Brien discloses a wire harness fixing structure (figs 1, and 3-4 of O’Brien) comprising: 
an electric wire (see 10 in figure 1) including a wire-like conductor (one of the conductors 12) and an insulating layer covering the conductor (The insulator 24, when viewed in cross-section along a segment, individually insulates and isolates the conductors 12 from one another and from externalities (paragraph 0013 of O’Brian) and see 24 in figure 1); a metal member being a part of a vehicle body (28 in figures 3-4; paragraph 0026 of O’Brien states, “While the invention is directed towards securing the wiring harness 10 to the headliner 28, it can be appreciated that the invention can be practiced on any interior trim piece, such as, for example, a door trim panel, an instrument panel, the package tray, or the like. Additionally, the invention can be practiced on any metal piece, such as the metal shell of the vehicle. Further, it can be appreciated that the invention can be practiced with any type or shape of wiring harness so long as at least a portion of the outer coating has a sufficiently lower melt temperature than the insulation sheath of the wiring harness 10”) and;
 a portion (hot-melt adhesive 26) for fixing the electric wire to the metal member (see figures 3-5; paragraph 0010 states that the body or the outer portion 26 to at least a partially melted state and associating, connecting or otherwise securing the body with the outer portion 26; and the term “at least partially melted” may encompass bringing a region of at least one of the outer portion 26 and the body to a tacky state. While a tacky state is heretofore described, it will be understood that at least a partially melted state further contemplates all melt states beyond the foregoing described tacky state.), 
wherein the electric wire is bent on the surface of the metal member (see figure  3), and the portion is a hot melt adhesive (see as mentioned above) 

O’Brian explicitly fails to disclose that   the heat dissipation portion is a hot melt adhesive (containing thermally conductive filler to dissipate heat)( Note: this rejection is given in order to advance prosecution; however, see rejection under U.S.C. 112; and necessary amendment requires in order to consider this rejection).
Jensen discloses that  a hot melt adhesive containing thermally conductive filler (Specification of Jensen states that Adequate heating of the hot melt adhesive under the tube is facilitated if the adhesive is rendered thermally conductive. This can be accomplished by adding metal flakes or wires to the adhesive) .
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness fixing structure of O’Brien to have adhesive with thermally conductive filler as taught by Jenson, because adding a filler in the adhesive increases the thermal conductivity of the adhesive and improves spreading or radiating heat between adjacent components of the wire harness assembly.

Referring to claim 2, O’Brien in view of Jensen disclose the wire harness fixing structure according to claim 1, wherein the hot melt adhesive includes an elongated band body extending  along an axial direction of the electric wire (see 26 in figures 1, 3-4 of O’Brien). 

Referring to claim 5, O’Brien  in view of Jensen disclose the wire harness fixing structure according to claim 1, wherein the hot melt adhesive contains a thermally conductive filler (see rejection of the claim 1 above).  

Referring to claim 13, O’Brien  in view of Jensen disclose the wire harness fixing structure according to claim 2, wherein the elongated band body includes a single elongated band body that extends to cover both of a linear potion of the electric wire and a bent portion of the electric wire (see rejection of claim 1 wherein 26 provide entire length of conductor in figure 1 and 3 of O’Brian). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, Jensen and Pithouse et al. (US4413656, hereinafter Pithouse).
Referring to claim 4, O’Brien  in view of Jensen discloses the wire harness fixing structure according to claim 1, but fail to  disclose wherein the hot melt adhesive is a polyester-based adhesive. 
Pithouse discloses wherein the hot melt adhesive is a polyester-based adhesive ( Pithouse  states, “hot-melt adhesives that may be used as the fusible element or as the sealant include those based on …. Polyesters…. a polyester hot-melt adhesive is preferred.” and “The adhesive is advantageously reinforced so that it will withstand any shear forces that may act on it when it is heated, for example at about 150.degree. C. but before it has fully cured. The adhesive may be reinforced by incorporating up to 150% by weight preferably not more than 70% (based on the weight of the unreinforced adhesive) of a reinforcing filler, e.g. silica”)
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness fixing structure of O’Brien to have Polyester based hot-melt adhesive as taught by Yoshida because the adhesive is advantageously reinforced so that it will withstand any shear forces that may act on it when it is heated and/or to have the adhesive to form a permanent bond.  It is also known that Polyester is used in an electric wire to speed up manufacturing process by quick drying and make lightweight wire because polyester is strong and lightweight , abrasion resistant, quick drying.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, Jensen and Onuma et al. (US20090133927, hereinafter Onuma), or  O’Brien, Jensen and Young-Jun et al. (EP2637178, hereinafter Young-Jun)
Note; multiple rejection are given below based on multiple interpretation of the claim.

Referring to claim 10, Jensen or O’Brien discloses the wire harness fixing structure according to claim 1, but not  explicitly disclose The wire harness fixing structure according to claim 1, wherein the conductor has a cross-sectional area smaller than  an estimated cross-sectional area of a conductor  included in an electric wire, the estimated cross-sectional area is estimated by using following formula (1)-(3) specified in JASO D609 based on an allowable current of the electric wire: where I is the allowable current; r is conductor resistance; T1 is a conductor temperature limit point; T2 is an ambient temperature; and R is thermal resistance and defined by R = R + R2: Ri is the thermal resistance of the insulating layer; and R2 is surface thermal resistance of the insulating layer; Pi is intrinsic thermal resistance of the insulating layer; di is an outer diameter of the conductor; and d2 is an outer diameter of the insulating layer; and P2 is intrinsic surface thermal resistance of the electric wire, and defined by P2 = 300 + 32d2 when d2 < 12.5 mm, and P2 = 700 when d2 > 12.5 mm. 

Onuma discloses wherein the conductor has a cross-sectional area smaller than  an estimated cross-sectional area of a conductor  included in an electric wire, the estimated cross-sectional area is estimated by using following formula (1)-(3) specified in JASO D609 based on an allowable current of the electric wire (31 made of copper (as the claimed wire-like conductor)= has  lower cross-sectional area  conductor 21 made of aluminum based on same allowable current (as conventional or another conductor); paragraph 0048 states, “comparing electrical conductivities of aluminum and copper, the electrical conductivity of aluminum is only about 60% of that of copper. Therefore, for the purpose of securing the same allowable value of electric current, the conductor formed of aluminum must be larger in diameter than the conductor formed of copper. In case where the conductor 21 formed of aluminum is made larger in diameter than the conductor 31 formed of copper” ). 
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness fixing structure of O’Brien in view of Jensen to have an electric wire as taught by Onuma, because the conductor formed of copper has larger mechanical strength and higher conductivity, and the conductor formed of copper is positioned in the region where damage by press-fitting is liable to increase, and able to fit small area with high electric conductivity.


Referring to claim 10, Jensen or O’Brien discloses the wire harness fixing structure according to claim 1, but not  explicitly disclose The wire harness fixing structure according to claim 1, wherein the conductor has a cross-sectional area smaller than  an estimated cross-sectional area of a conductor  included in an electric wire, the estimated cross-sectional area is estimated by using following formula (1)-(3) specified in JASO D609 based on an allowable current of the electric wire: where I is the allowable current; r is conductor resistance; T1 is a conductor temperature limit point; T2 is an ambient temperature; and R is thermal resistance and defined by R = R + R2: Ri is the thermal resistance of the insulating layer; and R2 is surface thermal resistance of the insulating layer; Pi is intrinsic thermal resistance of the insulating layer; di is an outer diameter of the conductor; and d2 is an outer diameter of the insulating layer; and P2 is intrinsic surface thermal resistance of the electric wire, and defined by P2 = 300 + 32d2 when d2 < 12.5 mm, and P2 = 700 when d2 > 12.5 mm. 

Young-Jun discloses wherein the conductor has a cross-sectional area smaller than  an estimated cross-sectional area of a conductor  included in an electric wire, the estimated cross-sectional area is estimated by using following formula (1)-(3) specified in JASO D609 based on an allowable current of the electric wire (Paragraphs 0026-0027 states, “The electric cable of the present disclosure has a distinctive feature in that the conductor has a diameter (or a nominal cross-sectional area) greatly smaller than a diameter (or a nominal cross-sectional area) of a conductor of a conventional electric cable. In other words, the conductor has a nominal cross-sectional area smaller by at least 15% than a nominal cross-sectional area of a conductor specified in IEC Standards 60502-2, when the same allowable current is applied. By doing so, the outer diameter of the entire electric cable is reduced, thereby creating a compact and lightweight cable.”). 
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness fixing structure of O’Brien in view of Jensen to have an electric wire as taught by Young-Jun because according to Young-Jun, by doing so, the outer diameter of the entire electric cable is reduced, thereby creating a compact and lightweight cable.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, Jensen and Yoshida et al. (US20160039367, hereinafter Yoshida).
Referring to claim 12, O’Brien  in view of Jensen discloses the wire harness fixing structure according to claim 2, but fail to  disclose wherein the elongated band body of the hot melt adhesive comprises a plurality of elongated band (body portions), and each of the plurality of elongated band (body portions) is provided only on a linear potion of the electric wire and is not provided on a bent portion of the electric wire (note: this rejection is given in order to advance prosecution; see rejection under USC 112; and necessary amendment is requires in order to consider this rejection). 

Yoshida discloses wherein the elongated band body of the hot melt adhesive comprises a plurality of elongated band (body portions), and each of the plurality of elongated band (body portions) is provided only on a linear potion of the electric wire and is not provided on a bent portion of the electric wire ( see fixing portion 20 provided on only linear portions of the electric wire 10, not bent portions of 10). 

 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness fixing structure of O’Brien to have elongated band body portions  as taught by Yoshida because this type of arrangement would provide flexibility to the wire at bent portions of the wire as well as able fix on the vehicle body and to reduce material cost; paragraph 0035 states that the wire harness 10 is fixated to the floor carpet at an appropriate position by the attachment member 20.
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-2, 4-5, 10, 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847